In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 20-0797V



    KERI H. DAIGLE,                                            Chief Special Master Corcoran

                         Petitioner,
    v.                                                         Filed: December 6, 2021

    SECRETARY OF HEALTH AND                                    Special Processing Unit (SPU);
    HUMAN SERVICES,                                            Ruling on Entitlement; Concession;
                                                               Table Injury; Influenza (Flu);
                        Respondent.                            Shoulder Injury Related to Vaccine
                                                               Administration (SIRVA).

Glen Howard Sturtevant, Jr., Rawls Law Group (Richmond), Richmond, VA, for
Petitioner.

Emilie Williams, U.S. Department of Justice, Washington, DC, for Respondent.

                                     RULING ON ENTITLEMENT1

       On June 30, 2020, Keri H. Daigle filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleged that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of the influenza (“flu”) vaccine administered on
September 30, 2019. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

       On December 6, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report


1
  Because this unpublished opinion contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the opinion will be available to anyone with access to the internet.
In accordance with Vaccine Rule 18(b), Petitioners have 14 days to identify and move to redact medical or
other information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon
review, I agree that the identified material fits within this definition, I will redact such material from public
access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
(ECF No. 33) at 1. Specifically, Respondent concludes that Petitioner’s claim meets the
Table criteria for SIRVA. Id. at 5 (citing 42 C.F.R. §§ 100.3(a), (c)(10)).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.
                                                     s/Brian H. Corcoran
                                                     Brian H. Corcoran
                                                     Chief Special Master




                                          2